REASONS FOR ALLOWANCE

Status of Claims
This is a Notice of Allowability in response to Request for Continued Examination filed 24 November 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2021 was considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Borghetti, Yip, Liu, Wright, and Gorodissky discloses as discussed in the action mailed 31 August 2021. However, the combination of Borghetti, Yip, Liu, Wright, and Gorodissky fails to disclose, in combination with the remainder of the claimed limitations, at least “wherein the potential target of the malfeasance is based on at least one of one or more previous resource distribution associated with the user”. Moreover, the missing claim limitations from the combination of Borghetti, Yip, Liu, Wright, and Gorodissky are not found in a reasonable number of references.
Below are the closest prior arts of record:
Borghetti (US 20150106942 A1)
Yip (US 10755281 B1)
City University of New York (Vulnerability Assessment of Water Distribution Systems Using Directed an Undirected Graph Theory)
Borghetti and Yip generally disclose systems and methods as previously described in the non-final office action dated 31 August 2021.
City University of New York generally discloses a system configured to generate undirected and directed dynamic graphs based on data collected on a water distribution system for use in vulnerability analysis.
The cited references, alone or in combination, do not teach the specific combination of a controller for generating dynamic directed and undirected graphs to detect malfeasance activity, creating a spoofed imposter resource distribution request based on a potential target of malfeasance determined based on a custom reputation value and transmit said imposter resource distribution a user, and upon receiving an accepted response, automatically executing one or more remediation actions on resource pools of the user.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Borghetti, as Borghetti is not concerned with performing remediation actions in response to performing a successful spoof of mimicry cyberattack.
Foreign prior art and NPL searches were conducted: however, prior art capable of curing the deficiencies previously outlined was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception. Therefore, the claim are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS K PHAN/Examiner, Art Unit 3685                     
                                                                                                                                                                                                                                                                                                                                                                                               
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685